MEMORANDUM **
The district court’s review de novo of the decision of the California Court of *760Appeal was in error: that court, however imperfectly, conducted cumulative error review of the trial. In the light of the district court’s familiarity with the case, we remand for the district court to determine whether the decision of the state court was an objectively unreasonable application of Chambers v. Mississippi, 410 U.S. 284, 93 S.Ct. 1038, 35 L.Ed.2d 297 (1973), Taylor v. Kentucky, 436 U.S. 478, 98 S.Ct. 1930, 56 L.Ed.2d 468 (1978), or other relevant Supreme Court precedent.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.